MEMORANDUM
MORTON, Senior District Judge.
This is an appeal from the memorandum and order entered by the Bankruptcy Judge on June 8, 1989, 100 B.R. 969, determining that Forbes as Trustee was entitled to recover from the Holiday Corporation Savings and Retirement Plan certain sums of money which were contributed by Lucas to Holiday Corporation Savings and Retirement Plan, an ERISA qualified pension trust.
The opinion of the Bankruptcy Judge is incorporated herein as fully as if copied verbatim, is affirmed in its entirety, and is adopted by this court as the court’s opinion and memorandum.
Forbes, the Trustee, seeks to assess costs and attorney fees to the defendant because of an alleged frivolous appeal on the question involved. Since there is substantial doubt concerning the principle of law involved in this case, the court determines that the appeal was not frivolous and therefore does not tax costs and attorney fees against the defendant.
An appropriate order will be entered dismissing the appeal in this case.